DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 67-77 and 79-85 are pending.  Claim 78 was canceled in the Reply filed 10/21/2022.  No other amendments were made. Claims 67-77 and 79-85 are presently considered.

Election/Restrictions
Applicant’s election without traverse of the species of Example 28 in the reply filed on 2/03/2022 is acknowledged.
	The originally elected species is understood to be the species of Example 28, wherein the GLP1 peptide of SEQ ID NO: 22 is the “GLP1 receptor ligand conjugate moiety”, a malemimide acid linker corresponding to claim 67(B) is used for the conjugate linker, MALAT1 ASO (SEQ ID NO: 58) is the oligonucleotide, X is directly connected to SEQ ID NO: 22 and Y is indirectly attached to the oligonucleotide of SEQ ID NO: 58 via a hexylamino group and a phosphate group.  Accordingly, the claimed species is understood to have the following general structure:

    PNG
    media_image1.png
    216
    738
    media_image1.png
    Greyscale

(see, e.g., Spec. filed 5/7/2020 at Example 28 at 117-118). Notably, ION#1123118 is described as “GLP-1 conjugated MALAT-1 ASO conjugated via a maleimide acid linker” (see, e.g., Spec. filed 5/7/2020 at Example 29 on 118 at lines 21-23, page 119 at lines 5-10, Example 30 at 119 at lines 10-15). This description is reasonable, because the linker is understood to be a ring-opened maleimide.
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art as applied below. Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species and claims directed to non-elected species have been withdrawn.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 67-77 and 79-85 have been examined.

Priority
	The earliest priority claim to US Provisional Application 62/583,398 filed 11/08/2017 is acknowledged.

Information Disclosure Statement
	The IDS filed 10/21/2022 is acknowledged and presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 67 is understood to be representative of the pending claim scope, and the applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The term “oligonucleotide” is interpreted in view of the broadest definition provided in the Specification (see, e.g., Spec. filed 5/7/2020 at 7 at line 30 to page 8 at line 2). Accordingly, “oligonucleotide” includes any “polymer of linked nucleosides each of which can be modified or unmodified, independent one from another” (see id).  Accordingly, “oligonucleotide” encompasses all modified or unmodified, single- or double-stranded, DNA or RNA sequences. 
The term “GLP-1 receptor ligand conjugate moiety” is not explicitly defined on record, and is therefore interpreted in view of the defined term “conjugate moiety” (see, e.g., Spec. filed 5/7/2020 at 5 at lines 20-24, at 45 at line 20 to page 71 at line 17), which is understood to mean a group of atoms that is attached to an oligonucleotide via a conjugate linker (see id), and dependent claim 76, which identifies that the “GLP-1 receptor ligand conjugate moiety” (“GRLCM”) can be selected from among peptides, small molecules, aptamers, or antibodies that act as ligands to the GLP-1R (see claim 76).
The term “conjugate linker” is interpreted in view of the definition provided in the Specification (see, e.g., Spec. filed 5/7/2020 at 5 at lines 20-22), and is understood to be any group of atoms comprising at least one bond that connects a conjugate moiety to an oligonucleotide (see id.).
The term “modified oligonucleotide” is interpreted in view of the definition provided in the Specification (see, e.g., Spec. filed 5/7/2020 at 7 at line 30 to page 8 at line 2), and is understood to be an oligonucleotide comprising at least one modified sugar, nucleobase, or internucleoside linkage (see id.).
The term “complementary” is understood to read upon and encompass mismatched sequences (see, e.g., Spec. filed 5/7/2020 at 5 at lines 8-17).
Regarding claims 81-84 and the phrase “wherein the GLP-1 peptide conjugate moiety binds to the GLP-1 receptor expressed on the surface of a cell”, is understood to be a recitation of expected or intended results fully satisfied by the all structures satisfying the structural limitations set forth in the body of claims 67, 76, and 77 (see, e.g., MPEP § 2111.04(I), noting that the “wherein” clause does not limit the claim scope to any particular structure).  This is reasonable, because the claims are directed to products rather than methods, and therefore the language recites the intended use and capability of the claimed product, rather than a method step of binding, which would render the claim indefinite per MPEP § 2173.05(p)(II).  Accordingly, claims 81-84 do not unambiguously further limit the scope of claim 77, and have been rejected for the same reasons as applied to claim 77.
Regarding claim 85 and both the preamble phrase “modulating the expression of a nucleic acid target in a cell” and the whereby statement “thereby modulating expression of the nucleic acid target in the cell”, these statements are understood to be recitations of intended or expected results fully satisfied by the performance of the positively recited active method step set forth in body of the claim, namely the single step of “contacting the cell with the compound of claim 67” (see, e.g., MPEP § 2111.04(I), MPEP § 2111.02(II)).  Accordingly, the method is deemed satisfied when any compound within the scope of original claim 67 is contacted to any type of cell via any delivery method.  If this interpretation is incorrect, Applicant should specifically identify embodiments encompassed by the Examiner’s interpretation that are not fully enabled to satisfy instant claim 85.  However, such admission may necessitate rejections under 35 USC § 112.
Additional claim interpretations are set forth in the rejections below.

Withdrawn Claim Rejections
The rejections or portions of rejections directed to claim 78 are withdrawn as moot to the extent they pertain to claim 78 because claim 78 was canceled in the Reply filed 10/21/2022.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 67-77 and 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177443 A2 (Dec. 27, 2012; cited in IDS filed 8/3/2021 as Cite No: 1) in view of WO 2009/089186 A2 (Henke et al.; July 16, 2009; cited in previous action), Korner et al. (GLP-1 Receptor Expression in Human Tumors and Human Normal Tissues: Potential for In Vivo Targeting, The Journal of Nuclear Medicine, vol. 48(5) (May 2007); hereafter “Korner”; cited in previous action), and Fontaine et al. (Long-Term Stabilization of Maleimide-Thiol Conjugates, Bioconjugate Chem., vol 26:145-152 (2015); hereafter Fontaine; cited in previous action). 
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding instant claims 67, 71, 76-77, 81-85, and GLP-1 receptor ligands conjugated to oligonucleotides, WO2012177443 pertains to and discloses compounds comprising GLP-1 receptor ligands (e.g., peptides exhibiting sensitivity for the human GLP-1 receptor versus the GIP receptor), including compounds wherein such GLP-1 receptor ligands may be conjugated to a heterologous moiety such as a “therapeutic”, “or diagnostic[] agent”(see, e.g., WO’443 at title, abs, ¶¶[0007]-[0008], [0038], [0057], [00185], [00213], claims 18-19 and 24-26).  Accordingly, WO’443, directs artisans to the genus of compounds comprising the formula
[GLP-1 receptor peptide ligand]-[heterologous moiety].
WO’443 explicitly identifies that the heterologous moiety may include any nucleic acid molecule (see, e.g., WO’443 at ¶¶[00185], claims 18-19); therefore in view of WO’443 an artisan would at once envisage the subgenus of compounds comprising the formula
[GLP-1 receptor peptide ligand]-[nucleic acid molecule]
(see id.), wherein the nucleic acid molecule included any art-recognized nucleic acid molecules of any length, suitable for use as targeting, therapeutic, or diagnostic agents (see, e.g., WO’443 at ¶¶[0007]-[0008], [0057], [00185], claims 18-19), which would necessarily include oligonucleotides as required by the instant claims (see, e.g., id).
	The teachings of the prior art differ from the instantly claimed invention as follows: although WO’443 discloses a genus of GLP-1 receptor ligands conjugated to nucleic acid molecules, WO’443 does not explicitly disclose the usage of a linker structure as set forth at claim 67(A) or 67(B).
	However, WO’443 does provide general guidance regarding conjugation suitable conjugation methodologies for conjugating heterologous moieties to GLP-1 Receptor ligand peptides (see, e.g., WO’443 at ¶¶[0039], [00197]-[00198], [00213], [00216]), and specifically informs artisans that routine conjugation techniques, including the use of reactive conjugation groups such as maleimido groups and Cysteine residues could be utilized to conjugate the GLP-1 receptor ligands to heterologous groups (see, e.g., WO’443 at ¶¶[0039], [0062], [0067], [0095], [00197]-[00198], [00206], [00213]-[00214], [00216]).  Specifically, WO’443 repeatedly informs artisans that such conjugation could occur “through adding a C-terminal Cys” to the GLP-1 Receptor peptide ligand (see, e.g., WO’443 at ¶¶[0062], [0095]; see also id. at ¶¶[00157]-[00158], [00174], [00187], [00197]-[00198], [00206], [00214], [00216], claim 10).  Therefore, an artisan would readily appreciate that the disclosed [GLP-1 receptor peptide ligand]-[nucleic acid molecule] conjugates could be prepared through adding a C-terminal Cysteine, and reacting the modified peptide with a maleimide-modified nucleic acid.  Accordingly, an artisan would be directed to relevant art pertaining to peptide-oligonucleotide conjugation techniques, including those utilizing Cys-maleimide conjugation.
	Specifically, an artisan would be directed to peptide-oligonucleotide conjugation techniques as disclosed by WO2009089186, which pertains to peptide-conjugated oligonucleotides.  Specifically, WO’186 discloses peptide-conjugated oligonucleotide methods wherein a heterobifunctional linker (“HBL”) with reactivity towards amino and sulfhydryl groups is used to conjugate an antisense agent to a “homing peptide”, wherein the “homing peptide” is used to target the conjugate to cells relevant to a disease of interest (see, e.g., WO’186 at title, abs, 2-3 at bridging ¶, 3 at 3rd full ¶, 4 at 3rd ¶ to 5th ¶, claims 1-3 and 26).  
Disclosures pertaining to “homing peptides” in WO’186 are directly pertinent to the [GLP-1 receptor peptide ligand]-[nucleic acid molecule] conjugates of the primary reference, because the GLP-1 Receptor is an art-recognized target having art-recognized potential for targeting therapeutics to tumors in vivo (see, e.g., Korner at title, abs, 742 at col II at § Conclusions, noting that “GLP-1 receptors are promising candidates for in vivo targeting for diagnostic and therapeutic purposes”).  Therefore, the “GLP-1 Receptor” targeting peptides of the primary reference would be readily understood by artisans to be useful as “homing peptides” or “targeting peptides” as discussed in WO’186 (see id).  
Regarding instant claim 67 and the conjugate linker, WO’186 provides examples of multiple heterobifunctional linkers having reactivity with amino and sulfhydryl groups suitable for use in producing peptide-conjugated oligonucleotides (see, e.g., WO’186 at 7, whole page, page, Fig. 1, claims 1-3).  Specifically, WO’186 exemplifies the process of conjugation utilizing GMBS (4-maleimidobutyric acid N-hydroxysuccinimide ester) with an amine-modified oligonucleotide, modified with a C6-amino linker attached to the 5’ end of the oligonucleotide (WO’186 at 8-9 at bridging ¶, page 15 at Example 1, Fig. 1; Fig. 1 is reproduced in part below):

    PNG
    media_image2.png
    648
    1241
    media_image2.png
    Greyscale

Accordingly, the embodiments of claims 1-2 of WO’186 in view of the reaction exemplified at Figure 1 of WO’186 would be reasonably understood by artisans as including at least peptide-conjugated antisense oligonucleotides having the general structure of maleimide-thiol conjugates shown below:

    PNG
    media_image3.png
    189
    607
    media_image3.png
    Greyscale

Critically, Fontaine informs artisans that although “coupling of a maleimide with a protein Cys is one of the most commonly used methods for bioconjugation” such Maleimide-thiol conjugates undergo ring-opening (see, e.g., Fontaine at title, abs, 145 at col I, scheme 1 on 145, Fig. 1 on 146).  The general ring-opening process is shown at the abstract image, scheme 1 on page 145, and at Figure 1 on page 146 (see, e.g., Fontaine at abs, scheme 1 on 145, Fig. 1 on 146, abs image reproduced in part below):

    PNG
    media_image4.png
    124
    645
    media_image4.png
    Greyscale

Fontaine discusses an art-recognized problem with Maleimide-thiol conjugates, namely the ring opening reaction in the presence of water leading to potentially unwanted thiol exchange if it occurs unchecked (see, e.g., Fontaine at Scheme 1 on 145, 145 at col I-II at § Introduction, discussing retro-Michael reactions).  Fontaine identifies that the ring-opened adduct is stable (see id.; see also id. at abs, noting the half-life of ring-opened products is “over two years”), and therefore Fontaine notes that such ring-opening adducts may be desirably formed on purpose prior to exposing the maleimide-thiol conjugates to other exogenous thiols (see, e.g. id. at 146 at col I at 1st full ¶).  In view of Fontaine an artisan would readily appreciate that maleimide-thiol conjugated peptide-antisense conjugates as taught by WO’186 would necessarily form ring-opened adducts over time, and/or that such ring-opened forms could be desirably and purposely obtained by intentionally hydrolyzing the conjugate (see, e.g. Fontaine at 146 at col I at 1st full ¶).  Therefore, in view of WO’186 and Fontaine, and artisan would readily conclude and understand that the structures recited at instant claim 67(A)-(C) merely correspond to a maleimide-thiol as taught by WO’186; specifically, the structures at claim 67(A)-(C) correspond to maleimide rings that have been hydrolyzed to form a ring-opened, stabilized form as suggested by Fontaine, wherein “X” is a Cys-terminal polypeptide, “Y” is an oligonucleotide, and the exact structure of “R” varies depending upon the exact heterobifunctional linker (HBL) used in the conjugation (i.e., GMBS as shown at Fig. 1 of WO’186 would result in an “R” having the structure of (CH2)n, wherein n is 3), as summarized in the following figure:

    PNG
    media_image5.png
    271
    507
    media_image5.png
    Greyscale

Accordingly, the linkage structures shown at claim 67(A)-(C) are not points of novelty, but merely a ring-opened maleimide-thiol conjugate.
	Regarding other aspects of the invention:  Regarding oligonucleotides and claims 67-72, WO’186 directly informs artisans that the oligonucleotides in such structures may include single-stranded antisense gapmer’s, modified with 2’-O-methyl RNA bases, having a general structure of 5-13-5 (i.e., a 5’ and 3’ wing segment separated by 13 phosphorothioate linked DNA bases) (see, e.g., WO’186 at page 6 at final ¶, discussing preferred embodiments).  Therefore, such aspects merely reflect the prior art. Regarding claims 72-76, WO’186 explains that the antisense agents disclosed are intended to interact with mRNA transcripts in cells in vivo (see, e.g., WO’186 at 1 at 3rd ¶).  Notably, claims 72-75 do not require the presence of a specific cell type because they are directed to products within the scope of claim 67 and 72; furthermore, “complementary” at claim 72 is defined to include mismatches in the original specification (see, e.g., Spec. filed 5/7/2020 at 5 at lines 13-16), and no minimal percent complementarity or melting temperature is specified; therefore, claims 72-76 are deemed fully satisfied by any mRNA binding with any number of mismatches and having any level of non-specific binding to an mRNA in a beta-islet cell.  Regarding claim 76-77, WO’443 explicitly directs artisans to GLP-1 receptor peptide ligands (see, e.g., WO’443 at title, abs, ¶¶[0007]-[0008], [0038], [0057], [00185], [00213], claims 18-19 and 24-26).  WO’443 discloses a GLP-1 receptor ligands, including SEQ ID NO: 13, which comprises the 9-mer sequence “HAibQGTFTSD”, which shares at least 80% sequence identity relative to the equal length portion of instant SEQ ID NO: 22 (e.g., “HAibEGTFTSD”) (compare instant SEQ ID NO: 22 with WO’443 at claims 1 and 18-19).  Regarding claims 81-84, the phrase “wherein the GLP-1 peptide conjugate moiety binds to the GLP-1 receptor expressed on the surface of a cell”, is understood to be a recitation of expected or intended results fully satisfied by the all structures satisfying the structural limitations set forth in the body of claims 67, 76, and 77 (see, e.g., MPEP § 2111.04(I), noting that the “wherein” clause does not limit the claim scope to any particular structure). Therefore, claims 81-84 are rejected for the reasons applied to claims 67 and 77 above.  Regarding claim 85, WO’433 explicitly teaches that such compounds may be utilized in pharmaceutical compositions and administered to patients, which would necessarily result in the compound contacting the cells of the patient (see, e.g., WO’433 at ¶[0009], claims 8-9, 18-19, 24-26).  Additionally, WO’186 teaches methods of administering peptide-oligonucleotide conjugates to patients to treat diseases, which would necessarily result in the compound contacting the cells of a patient (see, e.g., WO’186 at 3 at 3rd full ¶, 9 at 1st to 3rd full ¶¶).  Therefore, such methods only reflect the prior art of peptide-oligonucleotide conjugates.
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the invention is the combination or prior art elements (i.e., a known GLP-1 Receptor peptide ligand as taught by WO’433; a known nucleic acid as suggested by WO’433, namely an antisense oligonucleotide as taught by WO’186), according to known maleimide-thiol conjugation methods of forming peptide-oligonucleotide conjugates as taught by WO’186, wherein the GLP-1R peptide ligand would predictably act as a homing peptide as suggested by Korner, and wherein the maleimide ring would necessarily open over time or otherwise be intentionally and purposely hydrolyzed to form an open-ring stabilized structure as taught and suggested by Fontaine; wherein each component merely performs its art-recognized function as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the invention is merely the simple substitution of the homing peptide of a GLP-1 Receptor peptide ligand as taught by WO’433 and Korner, in place of another homing peptide in a peptide-oligonucleotide conjugate structure as disclosed by WO’186 using a thiol-maleimide linker such as GMBS (4-maleimidobutyric acid N-hydroxysuccinimide ester) and per the method shown at Figure 1 of WO’186, which would predictably and expectedly produce a peptide-oligonucleotide having the structure

    PNG
    media_image6.png
    112
    607
    media_image6.png
    Greyscale
, which would necessarily or intentionally be hydrolyzed as taught by Fontaine as shown below, to predictably yield a ring-opened and stabilized product of form:

    PNG
    media_image7.png
    271
    507
    media_image7.png
    Greyscale

(see, e.g., MPEP §§ 2143(I)(A), (B), (G)).  Accordingly, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to make a known peptide-oligonucleotide conjugate using a known peptide and a known oligonucleotide with a known Maleimide-thiol conjugation technique and then hydrolyzing the resulting peptide-oligonucleotide conjugate in order to predictably open the maleimide ring in order to produce a stabilized peptide-oligonucleotide conjugate. 
Accordingly, claims 67-77 and 81-85 are rejected as obvious in view of the prior art.
Response to Arguments under 35 USC § 103
	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  It is the Examiner’s understanding that Applicant addresses the first rejection under 35 USC 103 at pages 7-10 of the Reply (see, e.g., Reply filed 10/21/2022 at page 7 at § V to page 10 at 1st partial ¶).  These arguments have been fully considered but not found persuasive for reasons set forth below. 
As an initial matter, the Examiner notes that Applicant does not explicitly address the rationales supporting a determination of obviousness set forth in the rejection by the Examiner (see, e.g., MPEP §§ 2143(I)(A), (B), (G)).  Therefore, it is the Examiner’s understanding that Applicant’s arguments pertain to issues of enablement, “teaching away”, and “skepticism of experts”. These arguments are addressed below.
	It is the Examiner’s understanding that Applicant summarizes the rejection (see, e.g., Reply filed 10/21/2022 at 7-8 at bridging ¶), and the Applicant’s understanding of the Examiner’s interpretation of WO’186 and Fontaine at page 8 (see, e.g., Reply filed 10/21/2022 at 8 at 1st full ¶), but does not raise any specific arguments.  These summaries do not adequately reflect the Examiner’s position or the teachings of the prior art, and therefore Applicant is directed to the rejected above.
	Applicant alleges that “Fontaine in fact teaches not to use linkers such as those described in the ‘186 Publication” (see, e.g., Reply filed 10/21/2022 at 8-9 at bridging ¶) and alleges that “[t]he teaching of Fontaine thus is in fact a teaching away from use of conjugates that make use of linkers such as those described in the ‘186 Publication” (see id).  These lines of reasoning have been fully considered but not found persuasive for the following reasons:
First, Fontaine “in fact” does not even literally refer to the WO2009/089186, and therefore does not “in fact teach[] not to use linkers” specifically described in WO’186.  
Second, the rejection(s) set forth above do not pertain to the individual references of Fontaine and WO’186, or even the combined teachings of these two references, but instead the rejection(s) rely upon a combination of these documents and other references.  This is pertinent because Applicant fails to address or consider the combined teachings of all references relied upon by the Examiner.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here Applicant fails to consider or address the totality of the record, including portions weighing against a determination of “teaching away”, as discussed below.
Third, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  It is the Examiner’s position that the fact that the authors of Fontaine “suggest” use of a “rapidly hydrolyzing SITE” (see, e.g., Fontaine at 151 at col II at 1st full ¶) does not rise to the level of discrediting or discouraging the solutions set forth in the prior art of WO’186, as evidenced by the prevalent usage of the linkers at issue years after the publication of Fontaine.
 Fourth, even assuming arguendo that the disclosure of Fontaine did constitute “criticism” of linkers disclosed by WO’186 sufficient to support an allegation of “teaching away”, it would be insufficient to rebut prima facie obviousness in the instant case.  Regarding a “teaching away”, MPEP § 2145(X)(D) notes that "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use" (see, e.g., In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), and that “[t]he totality of the prior art must be considered” (see, e.g., MPEP § 2145(X)(D)).  Here, the totality of the prior art teaches that 
(a) the substances disclosed by WO’186 would be understood to work for their intended purpose; 
(b) the substances suggested in view of WO’186 and the combination of references set forth above, would necessarily undergo a “ring-opening reaction” (see, e.g., Fontaine at title, abs, 145 at col I, scheme 1 on 145, Fig. 1 on 146). This teaching applies to the compounds of WO’186;
(c) an art-recognized problem with Maleimide-thiol conjugates is a ring opening reaction in the presence of water leading to potentially unwanted thiol exchange if it occurs unchecked (see, e.g., Fontaine at Scheme 1 on 145, 145 at col I-II at § Introduction, discussing retro-Michael reactions).  This teaching applies to the compounds of WO’186 and reasonably suggests not to leave the exchange reaction “unchecked”.
(d) However, the ring-opened adduct is desirably stable (see id.; see also id. at abs, noting the half-life of ring-opened products is “over two years”). This teaching does not exclude the compounds of WO’186 and reasonably suggests that at least one ring-opened adduct has desirable and beneficial properties.
(e) Fontaine teaches that such highly stable ring-opening adducts may be desirably formed on purpose prior to exposing the maleimide-thiol conjugates to other exogenous thiols (see, e.g. id. at 146 at col I at 1st full ¶). This teaching does not exclude the compounds of WO’186, but instead provides motivation to generally form “highly stable” ring-opening adducts on purpose.
(f) Fontaine teaches that ring-opened forms could be desirably and purposely obtained by intentionally hydrolyzing the conjugate (see, e.g. Fontaine at 146 at col I at 1st full ¶). This teaching does not exclude the compounds of WO’186.
(g) The teachings of Fontaine support the conclusion that maleimide-thiol conjugated peptide-antisense conjugates as taught by WO’186 would necessarily form ring-opened adducts over time.  This teaching applies to the compounds of WO’186, and suggests that such compounds are desirable products of a known side-reaction (i.e., ring-opening), which would have been predicted, expected, and known to occur in such compounds in view of Fountaine, regardless whether or not an artisan attempted to facilitate the formation of ring-opened adducts or not.
(h) The teachings of Fontaine literally and chemically apply to the compounds of WO’186, and therefore, the compounds of WO’186 may, in fact, be “intentionally hydrolyze[ed]” as suggested by Fontaine (see, e.g. Fontaine at 146 at col I at 1st full ¶), which would predictably and expectedly yield a ring-opened adduct having desirable properties.  Therefore, such teachings apply to the compounds of WO’186 and provide a predictable reaction for obtaining the desired ring-opened adducts.
(i) The phrase “hydrolysis of SITEs is often impractically slow” is an opinion that depends upon an artisan’s timeline (see, e.g., Fontaine at 150 at col I at 2nd full ¶, emphasis added), and does not explicitly identify that all SITEs are “impractically slow”, only that some are “often” slow.  In view of Fontaine, an artisan would readily appreciate that such a “slow” reaction would be understood to take “over a month of preincubation in the absence of thiol to achieve complete ring opening”, but that such reaction was (i) fully enabled, (ii) yielded predicted results, and (iii) yielded a desirable product with enhanced stability (see, e.g., Fontaine at Scheme 1 on 145, 145 at col I-II at § Introduction).  The instant claims are not limited to products produced in less than “over a month”.
(j) Fontaine provides a “suggestion” to use a “rapidly hydrolyzing SITE” (see, e.g., Fontaine at 151 at col II at final ¶), but this “suggestion” does not act to limit the teachings of Fontaine, which is understood to be fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the portions of Fontaine applicable to all such maleimide-thiol linkers, including those taught by WO’186.
(k) Furthermore, any alleged “teaching away” is tempered by the fact that Fontaine acknowledges that such reactions may be further optimized by noting that “since ring opening is base catalyzed, raising the pH by one unit will increase the rate 10-fold and require even less time for complete hydrolysis” (see, e.g., Fontaine at 151 at col I at 2nd full ¶).  Therefore, the statement regarding what is or is not “impractically slow” would necessarily be interpreted by artisans in view of the fact that such reactions may be reasonably optimized and sped up per the totality of teachings of Fontaine.
Therefore, per MPEP § 2145(X)(D), upon weighing "the nature of the teaching”, it is the Examiner’s position that, at best, Fontaine reasonably informs artisans that the linkers of WO’186 may have been “described as somewhat inferior to some other product for the same use" (see, e.g., In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) specifically for the purpose of purposely hydrolyzing such linkages to obtain a stabilized ring-opened adduct as suggested by Fontaine.  Therefore, in view of the totality of the record, the record weighs in favor of a determination of obviousness (see, e.g., MPEP § 2145(X)(D)).  
Fifth, it is the Examiner’s understanding that Applicant is alleging that the required reaction is not enabling or otherwise inoperable with respect to the compounds of WO’186 because it is understood that Applicant is alleging that the conditions of hydrolysis suggested by Fontaine are “incompatible” with the structures taught and suggested by WO’186 (see, e.g., Reply filed 10/21/2022 at 9).  If Applicant is attempting to allege that the prior art is not enabling or inoperable Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability.  To the contrary, the compounds at issue, in view of the prior art of record, would be understood to necessarily undergo a “ring-opening reaction” (see, e.g., Fontaine at title, abs, 145 at col I, scheme 1 on 145, Fig. 1 on 146).  Furthermore, the disclosure of Fontaine is understood to apply to all maleimide-thiol conjugates to other exogenous thiols (see, e.g. id. at 146 at col I at 1st full ¶).  Therefore, absent evidence to the contrary, the prior art is understood to be fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)). including ring-opening reactions as taught by Fontaine as applied to the compounds of WO’186.
Sixth, it is the Examiner’s understanding that Applicant is alleging what one of ordinary skill in the art would or would not have concluded in view of Fontaine, including what an artisan would deem “incompatible” and what conclusions an artisan would draw (see, e.g., Reply filed 10/21/2022 at 9).  If Applicant means to suggest the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  In the absence of such evidence, such statements are understood to be unsupported conjecture of counsel. 
Seventh, Applicant’s arguments fail to address (or acknowledge) that Fontaine teaches that such desirable ring-opened adducts would necessarily form without further human intervention (see, e.g., Fontaine at title, abs, 145 at col I, scheme 1 on 145, Fig. 1 on 146).  This is relevant because the instant claims do not recite nor require “isolated” products, and therefore the claims necessarily encompass mixed solutions containing the claimed invention because they were simply left alone for an amount of time sufficient to form ring opened initial products.  Accordingly, as noted in the explicit rationales set forth in the rejection, the determination of obviousness is also based upon situations 
....wherein the maleimide ring would necessarily open over time or otherwise be intentionally and purposely hydrolyzed to form an open-ring stabilized structure as taught and suggested by Fontaine....
Accordingly, Applicant fails to address the rationales supporting a determination of obviousness that are independent from “intentional[] and purposely hydrolyze[ing]” such compounds, but instead depend only upon the inherent production of the ring-opened adduct. 
Eighth, it is the Examiner’s understanding that Applicant is alleging that Fontaine “teaches away” (see, e.g., Reply filed 10/21/2022 at 9) because the reaction may take “over a month” (see, e.g., Fontaine at 150 at col I at 2nd full ¶).  As noted above, Fontaine also teaches that such reactions may be sped up substantially by adjusting pH (see, e.g., Fontaine at 151 at col I at 2nd full ¶).  In addition, Examiner notes that the speed of the reaction is an issue of efficacy, and MPEP § 2121 explicitly notes that “efficacy is not a requirement for prior art enablement” (see, e.g., MPEP § 2121(I)-(III)).  Rather, the reaction is enabled and the result is predictable and expected.
In sum, all arguments raised at the paragraph bridging pages 8-10 of the Reply have been fully considered but not found persuasive for at least the reasons set forth above.  The prior art teaches how to make and use the claimed compounds, provides expected and predicted benefits attributable to such structures (e.g., stabilization, prevention of unwanted compounds forming, etc.), identifies the utility of such structures and applicable methodologies, and therefore provides clear motivation and guidance to arrive at the instant structures.  The mere fact that such reactions may take “over a month” to complete does not render the prior art inoperable or non-enabling, or constitute a “teaching away” sufficient to rebut the instant determination of obviousness because whether or not “a month” was practical or not would depend upon an artisan’s personal timeline.  However, taking “over a month”, or two months or more to predictably obtain an expected and predicted beneficial result does not render the result any less predictable or expected. Accordingly, in view of the prior art, an artisan would be motivated to make ring-opened adducts, 
	Examiner notes that no evidence of any unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record to date.  The record shows that such structures form upon ring-opening reactions, which may occur on purpose or not, and that such ring-opened adducts may have desirable properties, including improved stabilization.  Furthermore, performing a ring-opening reaction under controlled conditions, in order to obtain the claimed compounds, would predictably and desirably avoid unwanted thiol conjugates from forming.  Additional expected and predicted results are set forth above.
	Accordingly, all arguments pertaining to the rejection have been fully considered but not found persuasive for at least the reasons discussed above, and therefore the rejection is maintained.



Claims 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177443 A2 in view of WO 2009/089186 A2, Korner et al., and Fontaine as applied to claims 67-77 and 81-85 above, and further in view of US 2015/0320871 A1 (DiMarchi et al; Nov. 12, 2015). 
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejection, and those discussions are incorporated into the instant rejection. Additional claim interpretations are set forth below.
The teachings of WO’443 in view of WO’186, Korner, and Fontaine as applied to claims 67-77 and 81-85 have been set forth above in a preceding rejection, and those teachings are incorporated into the instant rejection.
	The prior art of WO’443 in view of WO’186, Korner, and Fontaine differ from instant claims 79-80 as follows:  WO’443 in view of WO’186 A2, Korner, and Fontaine do not teach nor disclose the specific GLP-1 receptor ligand moiety corresponding to instant SEQ ID NO: 22 (“HXEGTFTSDVSSYLEEQAAKEFIAWLVKGGPSSGAPPPSC”, where “X” is Aib).  However, the sequence was known in the prior art and is not a point of novelty.
	Although WO’443 in view of WO’186 A2, Korner, and Fontaine do not disclose instant SEQ ID NO: 22, the prior art references do reasonably direct artisans to select a GLP-1 Receptor ligand peptide that may be conjugated to another substance through “a C-terminal Cys” (see, e.g., WO’443 at ¶¶[0062], [0095]; see also id. at ¶¶[00157]-[00158], [00174], [00187], [00197]-[00198], [00206], [00214], [00216], claim 10).  Additionally, Korner identifies that the GLP-1 Receptor is an art-recognized target having art-recognized potential for targeting therapeutics to tumors in vivo (see, e.g., Korner at title, abs, 742 at col II at § Conclusions, noting that “GLP-1 receptors are promising candidates for in vivo targeting for diagnostic and therapeutic purposes”).  Accordingly, in view of the prior art, an artisan would reasonably be directed to GLP-1 receptor ligand sequences suitable for use as a “homing peptide” or “targeting peptide” of a therapeutic, and also ending in a C-terminal cysteine suitable for conjugation to a compound via a maleimide linker.  
US’871 pertains to GLP-1 receptor ligand sequences ending in a C-terminal cysteine and identified as suitable for conjugating to a drug and acting as a targeting moiety to direct the drug to GLP-1 expressing tissues (see, e.g., US’871 at ¶¶[1134], [1137], [1139], [1167], [1130], [1131]).  Specifically, US’871 discloses and exemplifies SEQ ID NO: 1662, which consists of the sequence “HXEGTFTSDVSSYLEEQAAKEFIAWLVKGGPSSGAPPPSC”, wherein “X” is Aib, and wherein the terminal Cys is conjugated to a drug moiety via a maleimide linker:

    PNG
    media_image8.png
    201
    868
    media_image8.png
    Greyscale

(image modified from US’871 at ¶[1130]; see also id. at SEQ ID NO: 1662).  Accordingly, instant SEQ ID NO: 22 is obvious in view of SEQ ID NO: 1662 of US’871, which shares the same sequence, has a C-terminal Cys, and is disclosed as capable of being linked to a therapeutic via a sulfur-maleimide linkage (compare instant SEQ ID NO:22 with US’871 at ¶[1130] and SEQ ID NO: 1662, showing identity 100% identity).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The reasons supporting a determination of obviousness of claims 67-77 and 81-85 in view of WO’443 in view of WO’186 A2, Korner, and Fontaine have been set forth above in the preceding rejection and are incorporated herein (e.g., MPEP §§ 2143(I)(A), (B), (G)).  These rationales remain applicable wherein the GLP-1 Receptor ligand peptide suggested by the prior art is simply substituted with the specific sequence corresponding to SEQ ID NO: 1662 as disclosed by US’871 because the selection of a known GLP-1 receptor ligand having a C-terminal Cys (e.g., SEQ ID NO: 1662) based on its suitability for its intended use as a GLP-1 receptor ligand is prima facie obvious per MPEP § 2144.07, and here the sequence of SEQ ID NO: 1662 is suitable because it was disclosed in the art as a GLP-1 receptor ligand with a C-terminal Cys, which was also suitable for use in conjugation to drug moieties via a maleimide linker.  Therefore, using the GLP-1 sequence of US’871, having known suitable properties, is obvious because "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301), and it amounts to simple substitution of one known GLP-1 sequence for another, yielding nothing but the expected result, namely a GLP-1 sequence acting to target a therapeutic oligonucleotide as suggested by WO’186 A2 and Korner (e.g., MPEP §§ 2143(I)(B)).  No unexpected results commensurate in scope with the claimed invention have been placed on record.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to make a known peptide-oligonucleotide conjugate using a known peptide and a known oligonucleotide with a known Maleimide-thiol conjugation technique and then hydrolyzing the resulting peptide-oligonucleotide conjugate in order to predictably open the maleimide ring in order to produce a stabilized peptide-oligonucleotide conjugate. 
Accordingly, claims 79-80 are rejected as obvious.  In sum with the preceding rejections incorporated into the instant rejection, claims 67-77 and 79-85 are rejected as obvious in view of the prior art.
Response to Arguments under 35 USC § 103
	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  It is the Examiner’s understanding that Applicant addresses the second rejection under 35 USC 103 at page 10 of the Reply (see, e.g., Reply filed 10/21/2022 at page 10 at 1st full ¶).  It is the Examiner’s understanding that Applicant fails to raise any specific arguments directed to the rejection, but instead to incorporate by reference the previous arguments raised in view of previous rejection (see id., noting that the argument is that the references “fail[] to remedy the deficiencies” alleged “above”). These arguments have been fully considered but not found persuasive for the reasons set forth above. 
	Accordingly, all arguments pertaining to the rejection have been fully considered but not found persuasive for at least the reasons discussed above, and therefore the rejection is maintained.


Claims 67-77 and 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177443 A2 in view of WO 2009/089186 A2, Korner et al., Fontaine, and US 2015/0320871 A1 as applied to claims 67-85 above, and further in view of Crosslinking Technical Handbook (Crosslinking Technical Handbook, Thermo Scientific, 56 pages with 1 page citation information (Aug. 20, 2015); hereafter “Handbook”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejection, and those discussions are incorporated into the instant rejection. Additional claim interpretations are set forth below.  The instant rejection more specifically addresses the heterobifunctional crosslinker utilized to arrive at the originally elected species (i.e., BMPS).
The teachings of WO’443 in view of WO’186, Korner, Fontaine, and US’871 as applied to claims 67-78 and 81-85 have been set forth above in a preceding rejection, and those teachings are incorporated into the instant rejection.
	The prior art of WO’443 in view of WO’186 A2, Korner, Fontaine, and US’871 differ from the originally elected species as follows:  WO’443 in view of WO’186 A2, Korner, Fontaine, and US’871 do not teach nor disclose the specific linker moiety corresponding to the originally elected species (i.e., N-succinimidyl 3-maleimidopropionate; a.k.a., BMPS).  However, the linker was known and commercially available in the prior art, and is therefore not a point of novelty as explained below.
As noted in preceding rejection, WO’443 informs artisans that GLP-1 receptor ligand peptides could be conjugated “through adding a C-terminal Cys” (see, e.g., WO’443 at ¶¶[0062], [0095]; see also id. at ¶¶[00157]-[00158], [00174], [00187], [00197]-[00198], [00206], [00214], [00216], claim 10).  Furthermore, WO’186 discloses peptide-conjugated oligonucleotide methods wherein a heterobifunctional linker (“HBL”) with reactivity towards amino and sulfhydryl groups is used to conjugate an antisense agent to a “homing peptide”, wherein the “homing peptide” is used to target the conjugate to cells relevant to a disease of interest (see, e.g., WO’186 at title, abs, 2-3 at bridging ¶, 3 at 3rd full ¶, 4 at 3rd ¶ to 5th ¶, claims 1-3 and 26).  WO’186 exemplifies the process of conjugation utilizing GMBS (4-maleimidobutyric acid N-hydroxysuccinimide ester) with an amine-modified oligonucleotide, modified with a C6-amino linker attached to the 5’ end of the oligonucleotide (WO’186 at 8-9 at bridging ¶, page 15 at Example 1, Fig. 1; Fig. 1 is reproduced in part below):

    PNG
    media_image2.png
    648
    1241
    media_image2.png
    Greyscale

Accordingly, the originally elected species differs from the prior art with respect to the specific heterobifunctional linker utilized.  Namely, the prior art of WO’186 exemplifies the use of GMBS, while the originally elected species utilizes a linker that is a single methyl group shorter, namely BMPS.  However, such differences are obvious in view of the prior art.
	Handbook is cited herein to evidence that BMPS, having the structure 

    PNG
    media_image9.png
    159
    695
    media_image9.png
    Greyscale

was known in the prior art and commercially available as a heterobifunctional linker circa 2015 (see, e.g., Handbook at Product # 22298 on internally numbered pages 26 and 37). Furthermore, in view of Handbook, an artisan would readily appreciate that BMPS (see id) was a functional equivalent to GMBS as taught by WO’186 (see, e.g., Handbook at Product # 22309 on internally numbered pages 28 and 41) because such structures (i) share identical functional moieties, (ii) differ only by the successive addition or removal of the same chemical group, namely -CH2- groups (see, e.g., MPEP § 2144.09(II), discussing presumed expectation of compounds possessing similar properties), and (iii) are both identified and commercially available for use as heterobifunctional linkers (see, e.g., Handbook at Products # 22309 and 22298 at internally numbered pages 26-29, 37-28, and 41; see also id. at internally numbered pages 5 at col I at § Maleimides, 53).  Furthermore, WO’443 explicitly teaches that the disclosed conjugates may be made using maleimido groups (see, e.g., WO’443 at ¶[00197], [00214]), and WO’186 identifies that such conjugates may be made using SMCC, GMBS, and EMCS (see, e.g., WO’186 at 3 at 1st partial ¶).  Accordingly, an artisan would readily appreciate that BMPS and GMBS “have the same reactive groups, the maleimido group and the hydroxysuccinimide group, but differ in the intervening structure of spacer”. This means that the resulting structure would differ only with respect to the intervening structure of the spacer between the two reactive groups (see, e.g., WO’186 at 8-9 at bridging ¶). 
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The reasons supporting a determination of obviousness of claims 67-77 and 79-85 in view of WO’443, WO’186 A2, Korner, Fontaine, and US’871 have been set forth above in the preceding rejection and are incorporated herein (e.g., MPEP §§ 2143(I)(A), (B), (G); MPEP § 2144.07).  These rationales remain applicable wherein the specific heterobifunctional linker suggested by the prior art is simply substituted with the specific, commercially available heterobifunctional linker of BMPS as disclosed by Handbook, because the selection of a known heterobifunctional linker based on its suitability for its intended use as a heterobifunctional linker is prima facie obvious per MPEP § 2144.07; such substitution would predictably result in the alteration of the intervening linker structure present in the resulting conjugate following ring-opening as suggested by Fontaine; furthermore, using a known heterobifunctional linker having known suitable properties, structure, and applications is obvious because "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301); furthermore, the difference amounts to the simple substitution of one known heterobifunctional linker for another, yielding nothing but the expected result, namely a conjugate as suggested by the primary reference having an open-ring maleimide linkage as suggested by Fontaine, which would desirably lead to increased stability of the conjugate (e.g., MPEP §§ 2143(I)(B)).   No unexpected results commensurate in scope with the claimed invention have been placed on record.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to make a known peptide-oligonucleotide conjugate using a known peptide and a known oligonucleotide with a known Maleimide-thiol conjugation technique and then hydrolyzing the resulting peptide-oligonucleotide conjugate in order to predictably open the maleimide ring in order to produce a stabilized peptide-oligonucleotide conjugate. 
Accordingly, claims 67-77 and 79-85 are rejected as obvious in view of the prior art.
Response to Arguments under 35 USC § 103
	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  It is the Examiner’s understanding that Applicant addresses the second rejection under 35 USC 103 at pages 10-11 of the Reply (see, e.g., Reply filed 10/21/2022 at page 10 at 2nd full ¶ to 11 at 1st partial ¶).  It is the Examiner’s understanding that Applicant fails to raise any specific arguments directed to the rejection, but instead to incorporate by reference the previous arguments raised in view of previous rejection (see id., noting that the argument is that neither reference “remedies the deficiencies” alleged). These arguments have been fully considered but not found persuasive for the reasons set forth above. 
	Accordingly, all arguments pertaining to the rejection have been fully considered but not found persuasive for at least the reasons discussed above, and therefore the rejection is maintained.


Claims 67-77 and 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177443 A2 in view of WO 2009/089186 A2, Korner et al., Fontaine, US 2015/0320871 A1, Crosslinking Technical Handbook, as applied to claims 67-77 and 79-85 above, and further in view of WO 2017/053995 A1 (Swayze et al.; March 2017).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in the preceding rejection, and those discussions are incorporated into the instant rejection. Additional claim interpretations are set forth below.  The instant rejection more specifically addresses the specific oligonucleotide sequence present in the originally elected species (i.e., instant SEQ ID NO: 58).
The teachings of WO’443 in view of WO’186, Korner, Fontaine, US’871 and Handbook as applied to claims 67-78 and 81-85 have been set forth above in a preceding rejection, and those teachings are incorporated into the instant rejection.
	The prior art of WO’443 in view of WO’186, Korner, Fontaine, US’871, and Handbook differ from the originally elected species as follows:  WO’443 in view of WO’186, Korner, Fontaine, US’871, and Handbook do not teach nor disclose for use in GLP-1 Receptor ligand conjugates the specific oligonucleotide of instant SEQ ID NO: 58 (a.k.a. ISIS 786434, nucleobase sequence TCAGCATTCTAATAGCAGC).
	As noted in the preceding rejections, the prior art teaches and discloses GLP-1 Receptor ligand conjugates, wherein such GLP-1 Receptor ligands may be conjugated to oligonucleotides (see, e.g., WO’443 at ¶¶[0007]-[0008], [0057], [00185], claims 18-19), which would include antisense oligonucleotides (WO’186 at 8-9 at bridging ¶, page 15 at Example 1, Fig. 1).  Although the prior art of WO’443 in view of WO’186, Korner, Fontaine, US’871, and Handbook do not explicitly disclose instant SEQ ID NO: 58, WO’186 does direct artisans to antisense oligonucleotide sequences having a C6-hexylamino linker attached to the 5’ end of the sequence (see, e.g., WO’186 at Fig. 1).
	WO’995 pertains to antisense oligonucleotides, including antisense oligonucleotides having a C6-hexylamino linker at the 5’ end, namely the C6-Hexylamino modified oligonucleotide of Isis No. 812133, Isis No. 827935, and Isis No. 812134, which each share the nucleobase sequence TCAGCATTCTAATAGCAGC and a Hexylamino modification (see, e.g., WO’995 at Table 3 on 62, Table 4 on 63, Table 5 on 6, Table 6 on 64, Table 14 at 70-71), and which were reduced to practice and exemplified as Metastasis Associated Lung Adenocarcinoma Transcript 1 (MALA T-1) targeting antisense oligonucleotides (see id).  Accordingly, the prior art sequences share 100% identity with the nucleobase sequence of instant SEQ ID NO: 58 (compare instant SEQ ID NO: 58 with SEQ ID NO: 4, and Isis No. 812133, Isis No. 827935, and Isis No. 812134 of WO’995 at Table 3 on 62, Table 4 on 63, Table 5 on 6, Table 6 on 64, Table 14 at 70-71, showing 100% sequence identity).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The reasons supporting a determination of obviousness of claims 67-77 and 79-85 in view of WO’443, WO’186 A2, Korner, Fontaine, US’871, and Handbook have been set forth above in the preceding rejection and are incorporated herein (e.g., MPEP §§ 2143(I)(A), (B), (G); MPEP § 2144.07).  These rationales remain applicable wherein the specific antisense oligonucleotide sequence as suggested by the prior art is simply substituted with the oligonucleotide sequence shared by Isis No. 812133, Isis No. 827935, and Isis No. 812134 as disclosed in WO’995; furthermore, the selection and simple substitution of one prior art antisense oligonucleotide based on its suitability for its intended use as an oligonucleotide is prima facie obvious per MPEP § 2144.07; such substitution would predictably yield a GLP-1 Receptor ligand targeted MALAT-1 antisense oligonucleotide conjugate suitable for targeting MALAT-1 RNA; using a known antisense oligonucleotide having known suitable properties, structure, and applications is obvious because "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301.).  No unexpected results commensurate in scope with the claimed invention have been placed on record.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to make a known peptide-oligonucleotide conjugate using a known peptide and a known oligonucleotide with a known Maleimide-thiol conjugation technique and then hydrolyzing the resulting peptide-oligonucleotide conjugate in order to predictably open the maleimide ring in order to produce a stabilized peptide-oligonucleotide conjugate. 
Accordingly, claims 67-77 and 79-85 are rejected as obvious in view of the prior art.
Response to Arguments under 35 USC § 103
	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  It is the Examiner’s understanding that Applicant addresses the second rejection under 35 USC 103 at pages 10-11 of the Reply (see, e.g., Reply filed 10/21/2022 at page 10 at 2nd full ¶ to 11 at 1st partial ¶).  It is the Examiner’s understanding that Applicant fails to raise any specific arguments directed to the rejection, but instead to incorporate by reference the previous arguments raised in view of previous rejection (see id., noting that the argument is that neither reference “remedies the deficiencies” alleged). These arguments have been fully considered but not found persuasive for the reasons set forth above. 
	Accordingly, all arguments pertaining to the rejection have been fully considered but not found persuasive for at least the reasons discussed above, and therefore the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-77 and 79-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91-96, 122-140 of copending Application No. 17/231,409 (priority filing date 5/6/2016) in view of Fontaine et al. (Long-Term Stabilization of Maleimide-Thiol Conjugates, Bioconjugate Chem., vol 26:145-152 (2015); hereafter Fontaine). 
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below.
App’409 overlaps in scope with the instant claims.  The originally elected species along with other similar species are reasonably understood to read upon both the instant claims as well as the claims of App’409.  Regarding instant claims 67-77, 79-85, and general GLP-1 Receptor ligand peptides conjugated to oligonucleotide sequences via a linker, App’409 discloses methods which require products as presently claimed, and in view of such method claims, an artisan would at once envisage the products as instantly claimed.  More specifically, App’409 claims methods utilizing “a compound comprising a modified oligonucleotide, conjugate linker, and a GLP-1 receptor ligand” (compare App’409 at claim 91, 122-132 with instant claims 67-70, 76-77).  Regarding instant claims 67-75, 85, and the oligonucleotide sequence, App’409 identifies that the oligonucleotide targets RNA (see App’409 at claims 95-96), contains modifications (see App’409 at claims 124-125), and that the oligonucleotide has the same general structures presently claimed (see App’409 at claims 122-126, 130, noting length, targets, Gapmer structure, single-strandedness, etc.).  Regarding instant claims 67, 76-77, 79-84, and the GLP-1 Receptor ligand peptide, App’409 identifies that the GLP-1 Receptor Ligand peptide may comprise the same or overlapping peptide structures, which target the same receptor (compare instant claims 67, 76-84 with App’409 at 91, 127-129, 133-140).  Regarding instant claim 67 and the linker structure, App’409 identifies that a linker is present and may contain a BMPS structure as present in the instant originally elected species (see, e.g., App’409 at claims 131-132; see esp. id. at 132(a)).
Accordingly, the only difference between the instant claim scope and the scope of the claims of App’409 appears to be that App’409 does not specifically identify that the ring of the BMPS linker may be opened. 
Regarding ring-opening, Fontaine informs artisans that although “coupling of a maleimide with a protein Cys is one of the most commonly used methods for bioconjugation” such Maleimide-thiol conjugates undergo ring-opening (see, e.g., App’409 at claim 132(a); see also Fontaine at title, abs, 145 at col I, scheme 1 on 145, Fig. 1 on 146).  The general ring-opening process is shown at the abstract image, scheme 1 on page 145, and at Figure 1 on page 146 (see, e.g., Fontaine at abs, scheme 1 on 145, Fig. 1 on 146, abs image reproduced in part below):

    PNG
    media_image4.png
    124
    645
    media_image4.png
    Greyscale

Fontaine discusses an art-recognized problem with Maleimide-thiol conjugates, namely the ring opening reaction in the presence of water leading to potentially unwanted thiol exchange (see, e.g., Fontaine at Scheme 1 on 145, 145 at col I-II at § Introduction, discussing retro-Michael reactions).  Fontaine identifies that the ring-opened adduct is stable (see id.; see also id. at abs, noting the half-life of ring-opened products is “over two years”), and therefore Fontaine generally identifies that such ring-opening adducts may be desirably formed on purpose prior to exposing the maleimide-thiol conjugates to other exogenous thiols (see, e.g. id. at 146 at col I at 1st full ¶).  In view of Fontaine an artisan would readily appreciate that maleimide-thiol conjugated peptide-antisense conjugates as claimed by App’409 would necessarily form ring-opened adducts over time, and/or that such ring-opened forms could be desirably and purposely obtained by intentionally hydrolyzing the conjugate (see, e.g. Fontaine at 146 at col I at 1st full ¶).  Therefore, the use of BMPS as a linker as recited at App’409 at claim 132(a) would necessarily yield the same linkage structures as shown and claimed at instant claim 67(A) and 67(B).
	Therefore, the instantly claimed invention as set forth at claims 67-85 cannot be said to be patentably distinct in view of claims 91-96, 122-140 of App’409 in view of Fontaine, because the difference between the instantly claimed structures and the structures at once envisaged by the claimed methods of App’409 differ only by a step of ring-opening, and Fontaine fairly informs artisans that such ring-opening of the maleimide ring would necessarily occur over time or otherwise be intentionally and purposely hydrolyzed to form an open-ring stabilized structure as taught and suggested by Fontaine.
Accordingly, the instant claims and claims 91-96, 122-140 are not patentably distinct.  This is a provisional nonstatutory double patenting rejection.
Response to Arguments Regarding ODP Rejection
	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  It is the Examiner’s understanding that Applicant addresses the ODP at pages 11 of the Reply (see, e.g., Reply filed 10/21/2022 at page 11 at § VI).  It is the Examiner’s understanding that Applicant fails to raise any specific arguments directed to the rejection, but instead to incorporate by reference the previous arguments raised in view of previous rejection (see id., noting that the argument is “the same reasons discussed above”). These arguments have been fully considered but not found persuasive for the reasons set forth above. 
	Examiner notes that Applicant failed to dispute that the claimed compounds within the scope of the App’409 would necessarily form ring-opened adducts within the scope of the instant claims over time in view of Fontaine.
	Accordingly, all arguments pertaining to the rejection have been fully considered but not found persuasive for at least the reasons discussed above, and therefore the rejection is maintained.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190134214 A1 (May 9,2019; filed 5/6/2016; cited in previous action) pertains to GLP-1 Receptor ligand moieties conjugated to oligonucleotides.
Juliano et al. (The Chemistry and Biology of Oligonucleotide Conjugates, Acc. Chem. Res. 2012, 45, 7, 1067–1076 (February 21, 2012); hereafter “Juliano”; cited in previous action) reviews the chemistry of oligonucleotide conjugates in therapeutics circa 2012, including modified oligonucleotide chemistries (see, e.g., Juliano at Fig. 2 on 1069), and typical conjugation methods for use in conjugating oligonucleotides to peptides (see, e.g., Juliano at 1071 at col I-II at § 2 at §§ “Peptides”, Table 1 at 1073).  Juliano discloses the basic structure of such conjugates (see id at image at abstract, reproduced in part below):

    PNG
    media_image10.png
    355
    475
    media_image10.png
    Greyscale

Henke et al. (Peptide-Conjugated antisense oligonucleotides for targeted inhibition of a transcriptional regulator in vivo, Nature Biotechnology, Vol. 26(1):91-100 (Jan. 2008); cited in previous action) discloses, discusses, and reduces to practice peptide-conjugated antisense oligonucleotides (see, e.g., Henke et al. at title, abs, Fig. 1; Fig. 1 is reproduced in part below):

    PNG
    media_image11.png
    388
    752
    media_image11.png
    Greyscale


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654